May 5, 2014 VIA EDGAR SYSTEM Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:Parnassus Income Funds File Nos. 033-36065 and 811-06673 Rule 497(j) Certification Ladies & Gentlemen: The undersigned officer of Parnassus Income Funds (the “Registrant”) does hereby certify pursuant to Rule 497(j) promulgated under the Securities Act of 1933, as amended: 1.that the form of prospectus and statement of additional information that would have been filed under paragraph(c) of Rule497 promulgated under the Securities Act of 1933, as amended, would not have differed from that contained in Post-Effective Amendment No.32 to Form N-1A Registration Statement filed by the Registrant on April 30, 2014, which became effective that same day and is the most recent amendment to such registration statement; and 2.that the text of Post-Effective Amendment No.32 was filed with the Securities and Exchange Commission by direct transmittal through the EDGAR system on April 30,2014. Very truly yours, PARNASSUS INCOME FUNDS By:/s/ John V. Skidmore II John V. Skidmore II Chief Compliance Officer
